Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about February 5, 2010, which granted defendants’ motions to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7), unanimously affirmed, without costs.
Plaintiffs allege that defendant Wells Fargo Bank, N.A. fraudulently misrepresented that their home would be classified as a two-family instead of a one-family home for mortgage purposes. That claim is refuted by the terms set forth in a mortgage commitment letter signed by plaintiff Randall S. Newman on the date of plaintiffs’ closing. Plaintiffs’ remaining claims are not viable because they are based on the premise that plaintiffs detrimentally relied upon fraudulently inflated appraisals of the home. Appraisals are not actionable because they are matters of opinion (see Mandarin Trading Ltd. v Wildenstein, 65 AD3d 448, 450 [2009], affd 16 NY3d 173 [2011]; Stuart v Tomasino, 148 AD2d 370, 372 [1989]). Concur — Mazzarelli, J.P., Sweeny, Acosta, Renwick and DeGrasse, JJ.